DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
 Response to Amendment
The following addresses applicant’s remarks/amendments dated 26 April, 2022.
 Claims 1-3, 7, 14, 16, and 19 were amended; Claim 15 was cancelled. No new claims were added. Therefore, claims 1-14 and 16-20 are pending in the current application and will be addressed below. 
The objections to claims 13, 14, and 20 are withdrawn.
The 112(b) rejections to claims 1-3, 7, 14-16, and 19 are withdrawn. 

Claim Objections
 Claims 1, 2, and 14 are objected to because of the following informalities:
In claim 1, lines 6-7: “wherein the top hat structure comprising” appears instead of “wherein the top hat structure comprises”
In claim 2, line 4: “unit” appears instead of “units”
In claim 7, line 2: “attached to the top hat” appears instead of “attached to the top hat structure”
In claim 14, lines 5-6: “wherein the top hat structure comprising” appears instead of “wherein the top hat structure comprises”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ray US 20050052951 A1 in view of Dudley US 20170203815 A1.

Regarding claim 1, Ray teaches a system to perform a seismic survey in an aqueous medium, comprising: 
a storage and handling system located on a back deck of a vessel (deployment and retrieval system 204 including storage racks 208 in Fig. 14-19 [0054, 113, 114]), the storage and handling system containing a plurality of containers (four storage racks shown in Fig. 14 and 15; [0114]) to store a plurality of stacks of seismic data acquisition units (multiple rows and columns of stacked slots 214 with each slot disposed to receive an ocean bottom seismometer unit in Fig. 16; [0114]); 
an automated connection and charging magazine provided within the storage and handling system, the automated connection and charging magazine comprising a plurality of electronic ports (system is substantially automated on the deck; charging occurs through communication portals 218 in slots 216 in Fig. 17; [0037, 54, 56, 114, 117]); 
a robotic arm to move, in a vertical plane, to engage a first seismic data acquisition unit from the plurality of stacks of seismic data acquisition units at a first location in the storage and handling system, and move in the horizontal plane to place the first seismic data acquisition unit at a second location in the storage and handling system to connect the first seismic data acquisition unit to a first electronic port of the plurality of electronic ports of the automated connection and charging magazine (robotic grappling arms 223 move pods between storage 208, shuttles, 221, and the deployment system 219 in Fig. 15, and 19; [0056, 118-120]).
Ray does not explicitly teach a top hat structure located on the storage and handling system, wherein the top hat structure comprising one or more rails, wherein the one or more rails are located over the storage and handling system and over the automated connection and charging magazine; and a gantry robot connected to the top hat structure, via one or more rails, on the storage and handling system,, the gantry robot to move, within a horizontal plane and via the top hat structure, in a first direction and a second direction perpendicular to the first direction;  
Dudley teaches a top hat structure on the storage and handling system (Figs. 11A -14C), wherein the top hat structure comprises rails located over the storage and handling system (see annotated Fig. 11A below where box A highlights rails over the storage and handling system), and a gantry robot, connected to the top hat structure via one or more rails (see annotated Fig. 11B where the part of the crane that lifts and moves objects, similar to the robot, is attached to the structure via rails and is highlighted in box B), to move in two perpendicular directions (gantry crane 64 Fig. 7A-8B and 11A-14C; [0075-83, 113, 117]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray to connect the top hat structure and rails of Dudley to Ray’s storage and handling system, and attach the gantry robot to the rails above the storage and handling system similar to Dudley. This would help move seismic data acquisition units between the sections of the system.


    PNG
    media_image1.png
    861
    713
    media_image1.png
    Greyscale

Figs. 11A and 11B annotated from Dudley US 20170203815 A1.

Regarding claim 3, Ray as modified above teaches the system of claim 1, 
Ray does not teach wherein the top hat structure includes one or more members extending from a first side of the storage and handling system to a second side of the storage and handling system.
Dudley teaches a top hat structure includes one or more members extending from a first side of the storage and handling system to a second side of the storage and handling system (Fig. 8A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray to have the top hat structure include members extending from a first side of the storage and handling system to a second side. This would allow more range of motion for the gantry.

Regarding claim 4, Ray as modified above teaches the system of claim 1, a conveyor to transport a second seismic data acquisition unit towards an opening of the storage and handling system (Conveyor 226 in Fig. 15; [0118-120]); 
and the robotic arm to engage with the second seismic data acquisition unit on the conveyor and to place the second seismic data acquisition unit on a stack of seismic data acquisition units of the plurality of stacks of seismic data acquisition units (robotic arm 223 is positioned for moving units between the storage rack and the conveyor belt; [0056, 118-120]).
	Ray does not teach the gantry robot.
Dudley teaches gantry robot that can move individual nodes (gantry crane 64 Fig. 14A-14C; [0117]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray’s storage and handling system to use the gantry crane of Dudley to move individual nodes. This would help move seismic data acquisition units between the sections of the system.

Regarding claim 5, Ray as modified above teaches the system of claim 1, comprising: a second automated connection and charging magazine provided within the storage and handling system (system is substantially automated on the deck; charging occurs through communication portal 218 in slots 216 in Fig. 17 in each of the four storage containers; [0037, 54, 56, 114, 117]).

Regarding claim 7, Ray as modified above teaches the system of claim 1, 
Ray does not teach a top hat structure extension attached to the top hat, the top hat structure extension configured to provide gantry robot access to the plurality of containers.
	Dudley teaches a top hat extended to reach a plurality of containers (Fig. 7A-8C, 11A-14C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray’s storage and handling system to use the extended top hat structure of Dudley. This would help move seismic data acquisition units between the containers.


Claims 2, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ray US 20050052951 A1 in view of Dudley US 20170203815 A1 and further in view of Henman US 20150331130 A1.

Regarding claim 2, Ray as modified above teaches the system of claim 1, 
Ray does not teach comprising: the top hat structure to provide structural support for an addition of a second level of the storage and handling system or other equipment such as an underwater vehicle and a corresponding launch and retrieval system for deploying seismic data acquisition unit and the top hat structure.
Henman teaches containers with structural support for addition of a second level of the storage and handling system and empty regions at the top of containers similar to top hat structures (Fig. 3, 6B, 7B, 7C, 8C; [0034, 37])
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray to use containers strong enough to stack multiple levels high as in Henman. This would allow more total storage in limited deck space.

Regarding claim 14, Ray teaches a method of performing a seismic survey in an aqueous medium, comprising: 
storing, by a storage and handling system containing a plurality of containers located on a back deck of a vessel, a plurality of stacks of seismic data acquisition units (deployment and retrieval system 204 including four storage racks 208 with multiple rows and columns of stacked slots 214, each slot disposed to receive an ocean bottom seismometer unit in Fig. 14-19 [0054, 113, 114]); 
providing an automated connection and charging magazine within the storage and handling system, the automated connection and charging magazine comprising a plurality of electronic ports (system is substantially automated on the deck; charging occurs through communication portals 218 in slots 216 in Fig. 17; [0037, 54, 56, 114, 117]);
and moving, by a robotic arm to move, in a vertical plane, to engage a first seismic data acquisition unit from the plurality of stacks of seismic data acquisition units at a first location in the storage and handling system; 
and moving, by the robotic arm, in the horizontal plane to place the first seismic data acquisition unit at a second location in the storage and handling system to connect the first seismic data acquisition unit to a first electronic port of the plurality of electronic ports of the automated connection and charging magazine (robotic grappling arms 223 move pods between storage and charging 208, shuttles, 221, and the deployment system 219 in Fig. 15, and 19; [0056, 118-120]).
Ray does not teach providing, by a top hat structure located in the storage and handling system, wherein the top hat structure comprising one or more rails, structural support for an addition of a second level of the storage and handling system or other equipment such as an ROV and associated LARs for deploying seismic data acquisition units; 
wherein the one or more rails are located over the storage and handling system and over the automated connection and charging magazine,
and providing a gantry robot connected to the top hat structure, via the one or more rails, in the storage and handling system, the gantry robot to move, within a horizontal plane on or above the storage and handling system and via the top hat structure, in a first direction and a second direction perpendicular to the first direction; 
Dudley teaches a top hat structure on the storage and handling system (Figs. 11A -14C), wherein the top hat structure comprises rails located over the storage and handling system (see annotated Fig. 11A below where box A highlights rails over the storage and handling system), and a gantry robot, connected to the top hat structure via one or more rails (see annotated Fig. 11B where the part of the crane that lifts and moves objects, similar to the robot, is attached to the structure via rails and is highlighted in box B), to move in two perpendicular directions (gantry crane 64 Fig. 7A-8B and 11A-14C; [0075-83, 113, 117]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray to connect the top hat structure and rails of Dudley to Ray’s storage and handling system, and attach the gantry robot to the rails above the storage and handling system similar to Dudley. This would help move seismic data acquisition units between the sections of the system.

Henman teaches containers with structural support for addition of a second level of the storage and handling system and empty regions at the top of containers similar to top hats (Fig. 3, 6B, 7B, 7C, 8C; [0034, 37])
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray to use containers strong enough to stack multiple levels high as in Henman. This would allow more total storage in limited deck space.

Regarding claim 16, Ray as modified above teaches the method of claim 14, 
Ray does not teach the top hat structure includes one or more members extending from a first side of the storage and handling system to a second side of the storage and handling system.
Dudley teaches a top hat structure includes one or more members extending from a first side of the storage and handling system to a second side of the storage and handling system (Fig. 8A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray to have the top hat structure include members extending from a first side of the storage and handling system to a second side. This would allow more range of motion for the gantry.

Regarding claim 17, Ray as modified above teaches the method of claim 14, comprising: transporting, by a conveyor, a second seismic data acquisition unit towards an opening of the storage and handling system (Conveyor 226 in Fig. 15; [0118-120]); 
engaging, by the robotic arm, with the second seismic data acquisition unit on the conveyor; 
and placing, by the robotic arm, the second seismic data acquisition unit on a stack of seismic data acquisition units of the plurality of stacks of seismic data acquisition units (robotic arm 223 is positioned for moving units between the storage rack and the conveyor belt; [0056, 118-120]).
Ray does not teach the gantry robot.
Dudley teaches gantry robot that can move individual nodes (gantry crane 64 Fig. 14A-14C; [0117]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray’s storage and handling system to use the gantry crane of Dudley to move individual nodes. This would help move seismic data acquisition units between the sections of the system.

Regarding claim 19, Ray as modified above teaches the method of claim 14, 
Ray does not teach wherein a top hat structure extension can be attached to the top hat structure to allow the gantry robot to access the plurality of containers.
Dudley teaches a top hat structure extended to reach a plurality of containers (Fig. 7A-8C, 11A-14C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray’s storage and handling system to use the extended top hat structure of Dudley. This would help move seismic data acquisition units between the containers.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ray US 20050052951 A1 in view of Dudley US 20170203815 A1 and further in view of Maxwell 20080080318 A1.

Regarding claim 6, Ray as modified above teaches the system of claim 1, 
Ray does not teach each of the plurality of stacks of seismic data acquisition units comprising a plurality of seismic data acquisition units stacked via cleat rings.
	Maxwell teaches cleat rings for stacking seismic data acquisition units (raised segments 16 in Fig. 2; [0047]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray to use Maxwell’s cleat rings for stacking seismic data acquisition units. This saves space in storage and keep units from moving during transport.

Regarding claim 8, Ray as modified above teaches the system of claim 1, comprising: the automated connection and charging magazine to charge a stack of seismic data acquisition units of the plurality of stacks of seismic data acquisition units, 
the stack of seismic data acquisition units comprising at least two seismic data acquisition units stacked on one another via cleat rings.
	Maxwell teaches stacking on cleat rings (raised segments 16 in Fig. 2; [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray to use Maxwell’s cleat rings for stacking seismic data acquisition units. This allows more compact storage and the ability to place more data acquisition units the storage and charging containers.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ray US 20050052951 A1 in view of Dudley US 20170203815 A1 and further in view of Kufner US 20160332525 A1.

Regarding claim 9, Ray as modified above teaches the system of claim 1, wherein the automated connection and charging magazine comprises: a plurality of connection systems; 
Ray does not teach a linear drive motor to move a plurality of connectors to connect with a stack of seismic data acquisition units.
Kufner teaches a linear actuator (16) to move connection systems (14) to connect with devices (Fig. 1A; Abstract, [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray’s charging system to use the linear actuator of Kufner on each connector. This would help facilitate the automatic charging of seismic data acquisition units.

Regarding claim 12, Ray as modified above teaches the system of claim 1, wherein the automated connection and charging magazine comprises: a plurality of connection systems, each of the plurality of connection systems comprising a floating individual connection; 
a slide; 
and a plurality of linear drive motors to move the plurality of connection systems via the slide to connect with a stack of seismic data acquisition units.
	Kufner teaches linear actuators (16) to move connection systems (14) via a slide (20) to connect with devices (Fig. 1A; Abstract, [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray’s charging system to use the linear actuator of Kufner on each connector. This would help facilitate the automatic charging of seismic data acquisition units.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ray US 20050052951 A1 in view of Dudley US 20170203815 A1 and further in view of Henman US 20160056645 A1.

Regarding claim 10, Ray as modified above teaches the system of claim 1, wherein the automated connection and charging magazine comprises: a connection system ([0113]);
 Ray does not teach a bumper having a conical shape configured to guide the connection system to connect with the first seismic data acquisition unit.
Henman teaches a bumper having a conical shape (conical insulator 934 in Fig. 9C; [0069])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray to use Henman’s conical shapes on the communications portals. This would help guide the connection of data acquisition units to the chargers.


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ray US 20050052951 A1 in view of Dudley US 20170203815 A1 and further in view of Henman US 20160056645 A1 and Kufner US 20160332525 A1.

Regarding claim 11, Ray as modified above teaches the system of claim 1, wherein the automated connection and charging magazine comprises: a plurality of connection systems;
 Ray does not teach a plurality of bumpers having a conical shape configured to guide the plurality of connection systems to connect with a stack of seismic data acquisition units; 
and a linear drive motor to move the plurality of connection systems to connect with the stack of seismic data acquisition units via the plurality of bumpers.
Henman teaches a bumper having a conical shape (conical insulator 934 in Fig. 9C; [0069])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray to use Henman’s conical shapes on the communications portals. This would help guide the connection of data acquisition units to the chargers.
Additionally, Kufner teaches a linear actuator (16) to move connection systems (14) to connect with devices (Fig. 1A; Abstract, [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray’s charging system to use the linear actuator of Kufner on each connector. This would help facilitate the automatic charging of seismic data acquisition units.

Regarding claim 13, Ray as modified above teaches the system of claim 1, wherein the automated connection and charging magazine comprises: a connection system comprising: 
a mating connector (communications portal 218; [0114]); 
Ray does not teach: 
a spring to provide floating motion; 
an internal slide containing the mating connector; 
a conical shade for initial mating.
Kufner teaches springs for floating motion ([0091]) and slides containing the connector (Fig. 1; [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray’s charging system to use the slide and springs of Kufner. This would help protect the connectors while connecting or not in use.
Additionally, Henman teaches a conical shape for initial mating (conical insulator 934 in Fig. 9C; [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray to use Henman’s conical shapes on the communications portals. This would help guide the connection of data acquisition units to the chargers.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ray US 20050052951 A1 in view of Dudley US 20170203815 A1 and Henman US 20150331130 A1 and further in view of Maxwell 20080080318 A1.

Regarding claim 18, Ray as modified above teaches the method of claim 14, 
Ray does not teach wherein each of the plurality of stacks of seismic data acquisition units comprises a plurality of seismic data acquisition units stacked via cleat rings.
Maxwell teaches cleat rings for stacking seismic data acquisition units (raised segments 16 in Fig. 2; [0047]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray to use Maxwell’s cleat rings for stacking seismic data acquisition units. This saves space in storage and keep units from moving during transport.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ray US 20050052951 A1 in view of Dudley US 20170203815 A1 and Henman US 20150331130 A1 and further in view of Kufner US 20160332525 A1 and Henmen US 20160056645 A1.

Regarding claim 20, Ray as modified above teaches the method of claim 14, wherein the automated connection and charging magazine comprises a connection system comprising: 
a mating connector (communications portal 218; [0114]); 
Ray does not teach:
a spring to provide floating motion; 
an internal slide containing the mating connector; 
a conical shade for initial mating.
Kufner teaches springs for floating motion ([0091]) and slides containing the connector (Fig. 1; [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray’s charging system to use the slide and springs of Kufner. This would help protect the connectors while connecting or not in use.
Additionally, Henman (‘645) teaches a conical shape for initial mating (conical insulator 934 in Fig. 9C; [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray to use Henman’s conical shapes on the communications portals. This would help guide the connection of data acquisition units to the chargers.



Response to Arguments
Applicant's arguments filed 26 April, 2022 have been fully considered but they are not persuasive. Regarding applicant’s argument that Dudley does not teach or suggest that rails are located above a storage and handling system that includes load stack modules, and Dudley does not teach that the gantry crane is connected to a top hat structure via the rails: As described above in the rejections to claims 1 and 14, Dudley teaches rails above the storage and handling system (see annotated Fig. 11A below where box A highlights rails over the storage and handling system), and a gantry robot, connected to the top hat structure via the one or more rails (see annotated Fig. 11B where the part of the crane that lifts and moves objects, similar to the robot, is attached to the structure via rails and is highlighted in box B).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./             Examiner, Art Unit 3645                                                                                                                                                                                           

/ISAM A ALSOMIRI/             Supervisory Patent Examiner, Art Unit 3645